El Juez Asociado .Sr. Wolf,
emitió la opinión del tribunal.
En este caso la demandante y apelante presentó a la Corte de Distrito de San Juan una petición interesando la expedi-ción de una orden de injunction. Las alegaciones esenciales contenidas en-la demanda fueron las siguientes:
*1156“1. Que desde 1855, Doña Encarnación Díaz es dueña de una estancia situada en el barrio de Dos Bocas del Municipio de Coroza!, por la cual pasa un camino que viene desde atrás o sea del lado Este, y atraviesa un terreno que antes era de Hilario Guzmán, y abora es desde hace unos tres años, del demandado Pelegrín Vázquez Rivera; y termina en la orilla Oeste de la carretera del Corozal a Barros.
“2. Que ese camino existe desde mucho antes de 1855, pues 3a demandante lo encontró abierto en ese año, y de entonces acá lo utiliza, siendo el camino corriente que ella y su familia tienen para salir de su estancia y llegar al pueblo por la carretera.
“3. Que el demandado, al poco tiempo de haber adquirido el indi-cado terreno de Hilario Guzmán por el cual pasaba ese camino, lo ha tapado en estos días sin tener autorización para ello, impidiendo a la demandante el uso de su camino natural, que se ve obligada a pasar por el terreno adjunto que pertenece a Nicolás Rivera, para ir ai pueblo.”
Celebrada la vista de este caso, la Corte de Distrito de San Juan, Sección Segunda, desestimó la solicitud.
El apelado alega en esta apelación que la Corte de Dis-trito de San Juan carecía de jurisdicción, pues el verdadero objeto de la acción fué el de establecer una servidumbre de paso; que siendo ése su único fin debió haberse entablado una demanda en forma ordinaria con tal propósito y solici-tado el injunction cpmo remedio incidental. De acuerdo con la ley de 1906, el demandante puede optar entre procurar que se decrete el injunction como fin único de su acción o solicitarlo como remedio secundario. El párrafo 1 de la sección 3 de la Ley de Injunction comprende el caso de un pleito enta-blado principalmente con el solo fin de obtener un injunction. El mismo párrafo 1 y los 2 y 3 de la misma sección autori-zan en términos categóricos la expedición de un injunction durante la pendencia de un litigio. La sección 5 de la misma ley dice:
“Sección 5. Podrá otorgarse un injunction en cualquier tiempo antes de haberse dictado sentencia, mediante petición o declaración jurada, siempre que aquélla o ésta en su respectivo caso, demostraren satisfactoriamente que existen motivos suficientes para concederlo.”
*1157El objeto principal del caso Municipio de Gurabo v. The Juncos Central Co., 18 D. P. R., 408, fue obtener un injunction perpetuo en el cual no se formuló la petición en relación con otro remedio. En dicbo caso la corte determina la tramitación que deberá observarse para que pueda dictarse la orden de injunction perpetuo, expresando además, que en tales casos los procedimientos son sustancialmente idénticos a los que se sigue en el juicio de cualquier otro caso. También llama la atención este tribunal hacia el hecho de que en un pleito en el que se solicite un injunction permanente podrá pedirse la expedición de un injunction preliminar como cues-tión incidental al remedio, sin prejuzgar necesariamente la concesión o negativa del injunction perpetuo.
Sin embargo, aun cuando el demandante opte por entablar una demanda sobre injunction, tal proceder no variará el orden de la prueba en la celebración del juicio, así como tampoco impondrá al demandado el peso de introducir la prueba. En la mayoría de los casos de injunction el deman-dante presenta declaraciones juradas con el fin de que pueda dictarse la orden de injunction preliminar. Al 'diligenciarse el auto el demandado tal vez formula su contestación acom-pañándola de declaraciones juradas en oposición a las del demandante, quedando entonces a discreción de la corte el determinar si debe expedirse o nó la orden de injunction pre-liminar, con Adsta de las declaraciones juradas solamente o después que se haya oído prueba testifical. Véanse los artí-culos 5 y 10 de la ley de marzo 8, 1906, páginas 83, 84, y si-guientes. Este día del diligenciamiento del auto no es el de la vista, a menos que así lo considere la corte y las partes; pero fuere o nó el día de la vista preliminar o el del juicio, el péso de la prueba incumbe al demandante. La contesta-ción que se formula a la orden requiriendo a la parte que exprese las razones que tenga por las cuales no deba decre-tarse el injunction puede ser la contestación a la demanda o la declaración jurada de la persona a quien se trate de poner en entredicho, pero habiéndose presentado dicha contesta-*1158ción o affidavit, todavía está el demandante en la obligación de probar sn caso por preponderancia de prueba en cualquier vista o juicio que se celebre. La corte cometió error obli-gando al demandado a introducir su prueba primeramente, pero como la cuestión quedó resuelta a favor de dicho deman-dado éste no recibió perjuicio alguno.
Alega el apelado que es insuficiente la solicitud que ha sido presentada en este caso. Realmente no se alega en ella un derecho de servidumbre adquirido por escritura, convenio o concesión de un tribunal, sino que se funda meramente en el supuesto del terreno, con anterioridad al año 1855. Sostiene el apelante que con anterioridad al año 1890, podía adquirirse una servidumbre de paso discontinua por pres-cripción con arreglo a la ley de las Siete Partidas. Según esta ley era necesario probar la existencia de la servidumbre de paso desde, tiempo inmemorial. En la demanda no se ha tratado de alegar de modo alguno, que tal servidumbre exis-tiera desde tiempo inmemorial.
Pero aun cuando la demanda hubiera sido suficiente, in-cumbiendo al demandante el peso de la prueba, no probó éste que el camino o servidumbre alegado fuera vecinal. No se probó que se hubiera obtenido la debida autorización o per-miso del municipio, ni apareció de la prueba que estuviera en. posesión el demandante desde tiempo inmemorial. El mero hecho de pasar por un camino o de enviar una persona a sus hijos por el mismo sin demostrarse la manera cómo se hacía esto, ya se hiciera ocultamente o en alguna otra forma, no constituye una alegación suficiente. Sin embargo, el demandado probó que tanto él como sus antepasados habían ejercitado actos de dominio sobre el referido camino, por lo menos en cierta ocasión en que se opusieron a que se tran-sitara por él.
También alega el apelante que dicho camino constituía un paso necesario, pero el apelado por el contrario probó de modo satisfactorio, que el demandante tenía otro sitio por donde podía pasar a la carretera.
*1159Debe confirmarse la sentencia.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.